Title: From George Washington to the Clergy of Newport, Rhode Island, 18 August 1790
From: Washington, George
To: Clergy of Newport, Rhode Island



Gentlemen,
[Newport, R.I., 18 August 1790]

The salutations of the Clergy of the Town of Newport on my arrival in the State of Rhode Island are rendered the more acceptable on account of the liberal sentiments and just ideas which they are known to entertain respecting civil and religious liberty.
I am inexpressibly happy that by the smiles of divine Providence, my weak but honest endeavors to serve my country have hitherto been crowned with so much success, and apparently given such satisfaction to those in whose cause they were exerted. The same benignant influence, together with the concurrent support of all real friends to their country will still be necessary to enable me to be in any degree useful to this numerous and free People over whom I am called to preside.
Wherefore I return you, Gentlemen, my hearty thanks for your solemn invocation of Almighty God that every temporal and spiritual blessing may be dispensed to me, and that, under my administration, the families of these States may enjoy peace and prosperity, with all the blessings attendant on civil and religious liberty—In the participation of which blessings may you have an ample Share.

G. Washington.

